THE COURT.
It appearing to the court that the transcript of the trial of this action was filed with the clerk of the Supreme Court on August 29, 1955; that no brief was filed as required by the rules; that about September 29, appellants obtained an order extending their time for 60 days within which to file their opening brief; that no brief having been filed on November 28, appellants requested a further extension of 30 days to file their opening brief which was denied; that thereupon respondent requested the clerk of this court to send a 30-day notice as provided by rule 17a of the Rules on Appeal; that said notice was forwarded on November 29; that on January 3, 1956, the Presiding Justice made an order that the appeal is dismissed; that on January 13 appellants filed their motion and supporting affidavit for an order vacating said order of dismissal; that on January 16, the Presiding Justice made an order vacating the order of dismissal; that on January 18, respondent filed her petition for a rehearing of the order which vacated the order of dis*692missal and filed therewith her affidavits of merits; that the Presiding Justice thereupon caused notice to be given to appellants to file their reply to said affidavit of merits by January 23; that said affidavits of both appellants and respondent were duly considered by the court, all Justices participating ;
Now Therefore, it appearing that the delays of appellants are without justification, and that the order of January 3, 1956 was appropriate, timely and just,
It Is Ordered that the appeal herein be, and it is, dismissed.
Appellants’ petition for a hearing by the Supreme Court was denied February 29, 1956.